Ingraham, J.
(dissenting):
It is conceded that the defendant as trustee in bankruptcy has no assets in his hands, but is seeking to defend a mortgage made by the bankrupt for the benefit of creditors. They should certainly be responsible for any damages caused by the delay in foreclosing tlie mortgage in the event that the defense is unsuccessful. The trustee in bankruptcy being in default I think it was proper for the court to compel the creditors to give such security as would indemnify the plaintiff for the damages which would be caused by the delay if the defense proved unsuccessful.
The order should be affirmed.
Order modified as directed in opihion, and as modified affirmed, without costs.